Title: To George Washington from Thornton Washington, 1 August 1784
From: Washington, Thornton
To: Washington, George

 

Respeckted Sr
Stonehous [Va.] August the 1—1784

after my most respectkfool compliments to your self and lady I must beg lieave to lay before your considerashion A matter that interests me in A verry particular manner the plantashion whareon I now live sayd to contain two hundread acrees I purchast of my father for which I have his obligation for the mentaining me in the fool wright of. it is the land purchast of Colo. Phillup Pendleton I am informd was your property and that the title is still in your hands Mr James Nourse ferther informd me that he had wrought to you on that subjeckt and that you had informd him that you had nither ever recievd eany thing in considerashion of the sade land and that you had never past A deed or eany thing binding on you for the convayance of the sade lands I have already been at the expence of refiting the hous and puting on the plantashion near twenty thousand new rales cheef of which I got of my one land without ever makeing eany considerable use of that part of my land more than pastureage I was Just going to put up A verry large barn for the resepshion of A crop of Tob. which will not admit of delay this is the reson of my wrighting[.] Cousin Bushrod Washington was at my hous yesterday who informd me of your intenshions of visiting this place in a short time though as I had workmen on expencees and all my timbers ready to hall togather and they got of the plantashion now in question I wood not wish to do one hands turn more untill I hear from you if I mentain the land I now live on it wood by no meens soot to put it on the other and if I am not to continue in posseshion of the above menshiond Land I wood wish to get amediately about a hous to remoove to as I wood not wish to be on rent or from doing some thing to wards makeing my removal comfortibble I most ernistly request of you that you will give me A final answar as I expeckt ferther to be at the sweet springs about the time of your comeing into this neighbourhood so that I shall not see you as thar is money now provideing for the payment of this land by my fathers Execkiters and I shall be payd for the Land if you should not make A convayance of the same I am intirely easy about it could I be on A certainty what to be at I think to set out to the springs in A few days I wood tharefore wish to set

the to work on A dwelling hous before my departure I mus agane beg my Dr Sr that you will be positive in yor answar and if possubble lieave me no room to doubt wheather or not you meen to mentain the land I remain Sr with all duty and respeckt to your self and La[d]y your Verry obediant servant

Thornton Washington

